Title: To George Washington from Isaac Burge, 8 April 1783
From: Burge, Isaac
To: Washington, George


                        
                            Friend Washington
                             The 8th of April 1783.
                        
                        A warm but humble wellwisher to the rights of humanity, and consequently of thy Country, begs thee would
                            oblige him so far as to accept of this small token of his esteem for thee, on account of thy very laudable and unblemishd
                            conduct in the cause wherein thou hast been engaged. Thy friend
                        
                            Isaac Burge
                            Confectioner, at Bristol
                        
                    